Title: From James Madison to Samuel Smith, 12 April 1807
From: Madison, James
To: Smith, Samuel



Dear Sir
Washington 12th April. 1807

I have received & thank you for your very valuable observations on the commercial articles of the depending treaty inclosed my letter of . 
On a close attention to the Article relating to the trade with enemy Colonies, so many points affecting the commerce of the U. S. appear to be involved, that I take the liberty of enclosing a copy of that article also, and of asking your ideas with respect to its operation in its present form, and an intimation of any salutary alterations which may prudently be urged, particularly any not adverse to the interest and policy of G. B. herself.
The article you will observe limits the articles re-exportable to such colonies, to the growth &c. of Europe, excluding articles from everyy other quarter.  In what degree will this restriction practically affect a useful course of trade?
It disallows the re-exportation of the produce of the Colonies to any place whatever not in Europe. What will be the practical effect of this restriction?
As colonies beyond the Cape of Good Hope are put on the same footing with American Colonies, what will be the particular effect of limiting to a European market, the re-exportation of their productions; and to European articles the re-exportation to their markets
As the art: will probably be construed into a relinquishment by the U. S. of a trade between those Eastern Colonies and certain neutral Eastern ports, to which the British principle has not been applicable or applied, what degree of sacrifice would be made by the art: in that point of view?
Altho’ the art: does not positively express a trade from the U. S. to the colonies, in our own produce, there can be little doubt that it was meant, and would not be disputed.
A rigid construction also precludes a conveyance through the U. S. of colonial articles being contraband of war, to neutral ports of Europe; but it is probably a mere inadvertence in the texture of the sentence, and is otherwise not very important.
I take for granted that dollars & bullion would not fall under the restriction against re-exporting the “growth & produce” of enemy colonies elsewhere than to Europe.
I rely on your goodness to favor me with an answer as early as may be convenient, and to accept assurances of my great respect & esteem.

James Madison

